PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/174,001
Filing Date: 6 Feb 2014
Appellant(s): Crowley et al.



__________________
Richard L. Cruz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 29, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 16, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-10, 12-25, and 27-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of processing data using a computer.  
(2) Response to Argument
The Appellant argues that the claims are not directed to an abstract idea.  In response, the Examiner disagrees.  
Claim 1 is directed to a method for processing data using a computer.  Claim 1 recite(s) receiving, converting, and processing carried out by a computer and downstream processing computer system.  The computer and downstream processing computer system can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  
The term "computer" shall refer to any electronic device or devices, including those having capabilities to be utilized in connection with an electronic auction system, such as any device capable of receiving, transmitting, processing and/or using data and information. The computer may comprise a server, a processor, a microprocessor, a personal computer, such as a laptop, palm PC, desktop or workstation, a network server, a mainframe, an electronic wired or wireless device, such as for example, a telephone, a cellular telephone, a personal digital assistant, a smartphone, an interactive television, such as for example, a television adapted to be connected to the Internet or an electronic device adapted for use with a television, an electronic pager or any other computing and/or communication device.

(Spec. ¶ 14).  	
Claim 1 is directed to a fundamental economic practice.  Claim 1 is directed to a judicial exception of an abstract idea.
	Independent claim 16 recites a system for processing data.  Independent claim 31 is directed to a method for processing data and generating trades.  Independent claim 32 is directed to a system for processing data and generating trades.  Independent claims 16, 31, and 32 mimic independent claim 1 and are patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of processing data.  
	Claim 1 recites additional generating, providing, determining, and executing steps.  The computer and downstream processing computer system can be any computer.  (See Spec. ¶ 14).  The method of claim 1 does not integrate the judicial exception into a practical application.  
Claims 1-10, 12-25, and 27-32 are ineligible.
The Appellant argues that the claims are directed to an improvement.  In response, the Examiner disagrees.  The steps of the claims are carried out using a computer (Spec. para.14). 
With regard to the arguments pertaining to Berkheimer, the Examiner did not argue that the functions are well-understood, routine, or conventional.  Therefore, Berkheimer is inapplicable.	
Ex Parte Smith, a PTAB decision is fact specific to the case being decided.  In addition, the present application does not present a technological improvement.  Further, the Examiner discussed the PTAB decision with the Appellant in the interview held on November 24, 2020.  
The Appellant’s specification states the following:
0002] Recent changes in regulation of financial instruments and derivatives trading has led to standardization efforts for tradable contracts. For example, recently standardized versions of Credit Default Swap (CDS) contracts have now become the only types of CDS contacts accepted by Clearinghouses. However, many traders still have positions in legacy financial derivatives, such as non-compliant CDS contracts, that were acquired before standardization regulations were enacted. Many of the traders may wish to replace their positions in legacy derivatives with similar positions in standardized derivatives. 

[0003] Consequently, it is highly desirable to have a new type of an electronic exchange auction system and method that would make it possible to identify and match traders wishing to exchange their legacy positions for standardized positions and to execute trades which result in a flattening of legacy positions and replacement of flatted positions with standardized derivatives positions. 

A new electronic exchange auction making it “possible to identify and match traders wishing to exchange their legacy positions for standardized positions and to execute trades which result in a flattening of legacy positions and replacement of flatted positions with standardized derivatives positions” is not analogous to specific improvement over prior art systems.  Therefore, the claims are ineligible.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        
/Vincent Millin/
Appeal Practice Specialist
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.